                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 10-20037-01-JWL


Don Milton Steele,

                     Defendant.

                                  MEMORANDUM & ORDER

       This matter is presently before the court on defendant Don Milton Steele’s motion for

recusal of the undersigned judge (doc. 458). In his motion, Mr. Steele asserts in conclusory

fashion that the court has shown bias and prejudice during trial and in the court’s rulings on

prior motions “by not allowing the record to reflect and address issues presented for review.”

He provides no examples or specifications of this alleged bias. The motion is denied. It appears

that Mr. Steele merely disagrees with this court’s prior rulings on his motions, and adverse

rulings almost never provide a basis for recusal, nor do opinions formed or expressed by a judge

based upon the record, “unless they display a deep-seated favoritism or antagonism that would

make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994); Bixler v.

Foster, 596 F.3d 751, 762 (10th Cir. 2010). Nothing the court has said or done displays any

basis to conclude that fair judgment is impossible. The court is committed to treating all

litigants who appear before it with impartiality and Mr. Steele is no exception.
       IT IS THEREFORE ORDERED BY THE COURT THAT the defendant’s motion for

recusal (doc. 458) is denied.



       IT IS SO ORDERED.



       Dated this 8th day of May, 2019, at Kansas City, Kansas.



                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              2
